Peters, C. J.
We think the in rem judgment which is attacked by the plaintiff in this case, was not erroneously granted. The statute gave a lien on animals for feeding and sheltering them, the lien "to be enforced in the same manner as liens on goods and personal baggage by inn-keepers or keepers of boarding houses.”
That meant enforcement in the manner then existing,— not as it might be in the future by a new enactment. A reference was the readiest way to describe the process to be employed for enforcement. The repeal of the process in the one case does not repeal the process in the other, there being no words in the act of repeal including the latter. Suppose the inn-holders’ lien had been wholly abrogated, would it be pretended that the lien on animals would fall with it? There is no dependency between the two classes of liens or their enforcement. The case of Lord v. Collins, 76 Maine, 443, by implication, so settles the question.
The act affecting this case was passed before the present revised statutes; which retain, on this subject, a reference to a law after it has been changed or repealed. The complication needs the notice of the legislative department, to prevent misadventure.

Plaintiff nonsuit.

Walton, Danforth, Emery, Foster and Haskell, JJ., concurred.